Citation Nr: 0021704	
Decision Date: 08/16/00    Archive Date: 08/23/00

DOCKET NO.  99-05 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia,
South Carolina


THE ISSUE

Entitlement to an increased rating for hallux valgus of the 
left foot, post-operative, with calluses, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 

INTRODUCTION

The veteran had active service from September 1973 to 
September 1976.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 1998 RO rating decision that denied an 
increased evaluation for the veteran's hallux valgus of the 
left foot, post-operative, with calluses (rated 10 percent 
under diagnostic code 5280).  The veteran submitted a notice 
of disagreement in December 1998, and the RO issued a 
statement of the case in December 1999.  The veteran 
submitted a substantive appeal in January 1999, and testified 
at a hearing before the RO in March 1999.

Although prior correspondence from the veteran indicated a 
desire for a Board hearing, in March 1999 the veteran 
submitted additional correspondence that indicated he no 
longer desired a Board hearing.  As such, the Board will 
address the merits of the veteran's claim in this decision.


FINDING OF FACT

The hallux valgus of the left foot, post-operative, with 
calluses, is manifested primarily by a well-healed, 5-
centimeter dorsal scar over the metatarsal phalangeal joint, 
degenerative change, hammertoe, callosity, and persistent 
pain on standing that produce not more than moderate 
functional impairment.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for hallux 
valgus of the left foot, post-operative, with calluses, are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.10, 4.14, 4.40 4.41, 4.44, 4.45, 4.71a, Codes 5003, 
5280, 5283, 5284 (1999).

REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Factual Background

The veteran had active service from September 1973 to 
September 1976.

Service medical records show that the veteran was treated at 
various times for painful feet and blisters on prolonged 
exercise.  A large bunion deformity was noted on the left 
foot.

Post-service medical records show that the veteran reported 
that the bunion on the left foot hurt in September 1994 and 
that he underwent surgery.

The veteran underwent a VA examination in April 1997.  The 
veteran reported that the pain began during physical training 
in the military when he noticed a deformity on the medial 
aspect of his feet.  The veteran reported that he had the 
beginning of calluses on the lateral border of his feet on 
the plantar surface, which had gotten worse with time and 
continued being quite painful.  The veteran reported that he 
had surgery on his left foot on a bunion and trimming of the 
bone.  The veteran also reported wearing shoe inserts in the 
past with no improvement in the calluses on the lateral 
border of his feet.

Upon examination of the left foot, there was a well-healed 
dorsal scar over the metatarsophalangeal joint of the great 
toe.  There was an obvious bony protuberance on the medial 
aspect of the great toe metatarsal head, which was tender to 
palpation; there was no overlying edema or erythema.  The 
great toe metatarsophalangeal joint had 20 degrees of 
dorsiflexion from the floor and 30 degrees of plantar flexion 
beyond neutral.  The veteran did have active adduction of the 
great toe, indicating the adductor was likely not cut.  The 
toe was neuro-vascularly intact.  Examination of the rest of 
the foot revealed no evidence of calluses between the toes or 
in other areas, other than the plantar surface of the fifth 
toe metatarsal head; these calluses were hard and tender.  
There was no evidence of skin breakdown or of infection in 
the area of the calluses.  There was no evidence of 
metatarsalgia or neuroma formation.  The lesser toes had 
flexible hammertoes present.

The examiner's impression was left greater than right hallux 
valgus and bunion deformity with continued pain on the medial 
aspect of bilateral feet even after surgery on the left; and 
severe pain due to hard calluses on the lateral plantar 
aspect of bilateral feet overlying the fifth toe metatarsal 
heads.

An April 1997 RO rating decision granted service connection 
for hallux valgus of the left foot, post-operative, with 
calluses, and assigned a 10 percent evaluation under 
diagnostic code 5280, effective from November 1996.

VA outpatient records in July 1998 show x-ray evidence of 
degenerative joint disease of the left great toe 
metatarsophalangeal joint.

An October 1998 RO rating decision continued the 10 percent 
rating for hallux valgus of the left foot, post-operative, 
with calluses.

Testimony of the veteran at a hearing in March 1999 was to 
the effect that the hallux valgus of his left foot had gotten 
worse over the last 3 or 4 years, and that the pain radiated 
up to the groin area.  The veteran testified that there 
continued to be a build-up of old skin from the calluses, 
which he had to cut or file down.  The veteran testified that 
one toe swelled from pressure from the bunion.  The veteran 
testified that he wore "full cushion" footwear that helped 
with his instep, but did not help with the pain from the 
calluses.  The veteran also testified that he could not stand 
long due to the pain in his feet.

The veteran underwent a VA examination in April 1999.  He 
reported having difficulty with callosities in his feet since 
1973.  The veteran reported that the left foot was more 
problematic, and that he had had multiple shavings of 
callosities.  The veteran also reported a dull pain in his 
left foot that radiated into his left groin.  The veteran 
reported having had a bunionectomy of his left great toe 
about four years ago, which had not helped his symptoms.

Upon examination of the left foot, there was a well-healed, 
5-centimeter longitudinal dorsal incision; no hypertrophy of 
the scar was noted.  There was marked hallux valgus 
deformity.  Although the veteran did not have a bunion per 
se, there was tenderness to palpation at the 
metatarsophalangeal joint of his great toe.  There was 
crepitus noted with motion at the metatarsophalangeal joint 
of the great toe.  The veteran also had a callosity on the 
dorsum of the little proximal interphalangeal joint.  
Examination of the other toes demonstrated a hammer 
deformity.  The foot was supple.  The veteran had normal 
sensation throughout and had good capillary refills.

Radiographs of the left foot were suggestive of status post 
prior bunionectomy with screw fixation in distal metatarsal; 
mild to moderate hallux valgus, worse on left; slight 
degenerative changes, including in the first 
metatarsophalangeal and first interphalangeal joints; minimal 
calcaneal spurring; slight bands of calcification noted 
posterior to the calcaneus, atypical for vascular 
calcifications and may represent Achilles calcified 
tendonitis (clinical correlation suggested).

The VA examiner's impressions were pes planus bilaterally, 
left greater than right; status post bunionectomy of the left 
foot with persistent pain at the metatarsophalangeal joint, 
which could be secondary to degenerative arthritis at the 
metatarsophalangeal joint; hallux valgus deformities 
bilaterally, left greater than right; and hammertoes of the 
lessor toes, also left greater than right.

B.  Legal Analysis

The veteran's claim for a higher evaluation for hallux valgus 
of the left foot, post-operative, with calluses, is well 
grounded, meaning it is plausible.  The Board finds that all 
relevant evidence has been obtained with regard to the claim 
and that no further assistance to the veteran is required to 
comply with VA's duty to assist him.  38 U.S.C.A. § 5107(a) 
(West 1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  Also, where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

In evaluating the veteran's claim for a higher evaluation, 
the Board considers the evidence of record.  The medical 
findings are compared to the criteria set forth in the VA's 
Schedule for Rating Disabilities.  An evaluation of the level 
of disability present must include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
pain on the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59.  Furthermore, the United States Court of Appeals 
for Veterans Claims (Court) has held that the VA must 
consider the applicability of regulations relating to pain.  
Quarles v. Derwinski, 3 Vet. App. 129, 139 (1992); Schafrath 
v. Derwinski, 1 Vet. App. 589, 593 (1993); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 167 (1991).  "[F]unctional loss 
due to pain is to be rated at the same level as the 
functional loss when flexion is impeded."  Schafrath, 1 Vet. 
App. at 592.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential the examination on which ratings 
are based adequately portray the anatomical damage, and the 
functional loss, with respect to all these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Code 5003.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion.  When the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, an evaluation of 10 percent is applied for 
each major joint or group of minor joints affected by 
limitation of motion.  In the absence of limitation of 
motion, a 10 percent evaluation will be assigned where there 
is x-ray evidence of involvement of two or more major joints 
or two or more minor joint groups.  A 20 percent evaluation 
will be assigned where there is x-ray evidence of involvement 
of two or more major joints or two or more minor joint groups 
and there are occasional incapacitating exacerbations.  The 
10 and 20 percent evaluations based on x-ray evidence may not 
be combined with ratings based on limitation of motion.  
38 C.F.R. § 4.71a, Code 5003.

Severe unilateral hallux valgus warrants a 10 percent 
evaluation if the extent of disability is equivalent to 
amputation of the great toe.  A 10 percent evaluation is also 
warranted for postoperative unilateral hallux valgus with 
resection of the metatarsal head.  38 C.F.R. § 4.71a, Code 
5280.

Moderate residuals of foot injuries warrant a 10 percent 
evaluation.  A 20 percent rating requires moderately severe 
residuals.  Severe residuals of foot injuries warrant a 30 
percent evaluation.  A 40 percent evaluation requires that 
the residuals be so severe as to result in actual loss of use 
of the foot.  38 C.F.R. § 4.71a, Code 5284.

A review of the record shows that the RO assigned a 10 
percent evaluation for hallux valgus of the left foot, post-
operative, with calluses, based upon evidence showing a prior 
bunionectomy, degenerative change, hammertoe, callosity, 
complaints of pain, and moderate deformity.  The Board notes 
that the current rating is the maximum applied to conditions 
of the great toe under diagnostic code 5280.

The evidence also reflects that the veteran has pain and 
tenderness in the great toe, as well as pain and tenderness 
due to a callosity in the little proximal interphalangeal 
joint of the left foot.  Pain may provide a basis for a 
compensable disability rating.  Smallwood v. Brown, 10 Vet. 
App. 93, 98 (1997).  The Board has carefully considered the 
veteran's testimony to the effect that he has functional 
impairment in his left foot from persistent pain that 
interferes with his ability to stand.  38 C.F.R. §§ 4.10, 
4.40, 4.41, 4.44, 4.45, 4.59.

There is evidence of record of minimal degenerative changes 
of the 1st metatarsophalangeal joint and the 1st 
interphalangeal joint, with tenderness.  It is the opinion of 
the Board that moderate foot disability has been established 
in the veteran's left foot under diagnostic code 5283.  After 
consideration of all the evidence, including the veteran's 
testimony and regulatory provisions, as well as DeLuca v. 
Brown, 8 Vet. App. 202 (1995), dealing with functional 
impairment caused by pain, the Board finds that the hallux 
valgus of the left foot, post-operative, with calluses, is 
manifested primarily by a well-healed, 5-centimeter dorsal 
scar over the metatarsal phalangeal joint, degenerative 
change, hammertoe, callosity, and persistent pain on standing 
that produce not more than moderate functional impairment.

In light of all evidence of record, the Board finds that the 
veteran's present level of disability and functional loss due 
to persistent pain on standing do not more closely 
approximate a moderately severe disability of the left foot, 
which would warrant a 20 percent rating.  Other than the 
"full cushion" footwear to help with the veteran's instep, 
there is no indication that the veteran wears a metatarsal 
pad to provide some relief or medical evidence of a resulting 
gait abnormality.  Nor is there medical evidence that any 
residuals of the bunionectomy are severe or that there are 
pathologic residuals in the foot other than the condition of 
the hallux itself.  In this regard the evidence is not in 
equipoise, but is against a higher rating.  Thus the benefit 
of the doubt cannot be applied.  38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
  
Accordingly, a rating higher than 10 percent is not 
warranted.  As the preponderance of the evidence is against 
the veteran's claim for a higher evaluation for hallux valgus 
of the left foot, post-operative, with calluses, the benefit 
of the doubt doctrine is inapplicable and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Lastly, there is no evidence in the record that the hallux 
valgus of the left foot, post-operative, with calluses, 
presents exceptional or unusual circumstances to warrant 
referral of the case to the RO to consider the assignment of 
a rating on an extraschedular basis.  38 C.F.R. 
§ 3.321(b)(1).


ORDER

A rating higher than 10 percent for hallux valgus of the left 
foot, post-operative, with calluses, is denied.




		
	J. E. DAY 
	Member, Board of Veterans' Appeals

 

